        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 1 of 19




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE
                                                                             2Q13 aI'G K' P !: in
UNITED STATES OF AMERICA                        )

               V.                               )                   No. I:19-cr-l5n ~Ol'
                                                )
MICHAEL A. ALBERT                               )


                                     PLEA AGREEMENT


       Pursuant to Rule 11(c)(1)(C) ofthe Federal Rules ofCriminal Procedure, the United

States of America by its attorney, Scott W. Murray, United States Attorney for the District of

New Hampshire, and the defendant, Michael A. Albert, and the defendant's attorney, Richard

Guerriero, Esquire, enter into the following Plea Agreement;

       1. The Plea and the Offense


       The defendant agrees to waive his right to have this matter presented to a grand jury and

plead guilty to an Information charging him: in Count One with structuring cash deposits to

evade bank reporting requirements, in violation of31 U.S.C. §§ 5324; in Counts Two and Three

with money laundering cash payments represented to be the proceeds ofa specified illegal

activity with the intent to evade financial reporting requirements in violation of 18 U.S.C.

§ 1956; and in Counts Four, Five and Six with failing to file IRS Forms 8300 for cash

transactions by a nonfinancial trade or business in excess of$10,000, in violation of 31 U.S.C.

§§ 5331 and 5322. Additionally, the defendant will withdraw any claim or objection regarding

forfeiture of$434,201 to the government in docket number 1:16-cv-258-JD if the Court accepts

this binding Plea Agreement. With the advice ofcounsel, the defendant has entered into

multiple statute of limitation extension agreements and he hereby waives any defense he may


                                              - 1 -
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 2 of 19




have based upon the expiration of any applicable statute of limitation.

       In exchange for the defendant's guilty plea and his agreement regarding forfeiture, the

United States(I)agrees to the sentencing stipulations identified in Section 6 ofthis agreement

and(2)agrees that it will not seek additional forfeiture arising from the facts that give rise to the

Information in this case.

       2. The Statutes and Elements of the Offenses

       The Statute-Count One


       Title 31, United States Code, Sections 5324(a)(1) and (d)(1) provide, in pertinent part:

       § 5324. Structuring transactions to evade reporting requirement prohibited

       (a) Domestic coin and currency transactions involving financial institutions.-No
       person shall, for the purpose ofevading the reporting requirements of section 5313(a)or
       5325 or any regulation prescribed under any such section, the reporting or recordkeeping
       requirements imposed by any order issued under section 5326, or the recordkeeping
       requirements imposed by any regulation prescribed under section 21 ofthe Federal
        Deposit Insurance Act or section 123 of Public Law 91-508—

               (1) cause or attempt to cause a domestic financial institution to fail to file a report
                   required under section 5313(a) or 5325 or any regulation prescribed under any
                   such section, to file a report or to maintain a record required by an order
                   issued under section 5326, or to maintain a record required pursuant to any
                   regulation prescribed under section 21 ofthe Federal Deposit Insurance Act or
                   section 123 of Public Law 91-508;


       (d)Criminal penalty.—

               (1)In generai.-Whoever violates this section shall be fined in accordance with
               title 18, United States Code,imprisoned for not more than 5 years, or both.


       The Elements-Count One


       The defendant understands that the offense in Count One has the following elements,

each of which the United States would be required to prove beyond a reasonable doubt at trial:

                                                -2-
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 3 of 19




       First, that the defendant knew that a financial institution was legally obligated to report
       currency transactions in excess of$10,000;

       Second, that the defendant engaged in the structuring ofone or more currency
       transactions; and

       Third, that the defendant acted with the intent to evade the reporting requirement.

3 Modem Federal Jury Instmctions-Criminal § 50B.05 (2018).

       The Statute-Counts Two and Three

       Title 18, United States Code, Sections 1956(a)(3) provides, in pertinent part:

       § 1956. Laundering of monetary instruments

       (a)


       (3) Whoever, with the intent-


       (C)to avoid a transaction reporting requirement under State or Federal law,

       conducts or attempts to conduct a financial transaction involving property represented to
       be the proceeds ofspecified unlawful activity, or property used to conduct or facilitate
       specified unlawful activity, shall be fined under this title or imprisoned for not more than
       20 years, or both. For purposes of this paragraph and paragraph (2), the term
       "represented" means any representation made by a law enforcement officer or by another
       person at the direction of, or with the approval of, a Federal official authorized to
       investigate or prosecute violations of this section.

       The Elements-Counts Two and Three


       The defendant understands that the offense in each of Counts Two and Three have the

following elements, each of which the United States would be required to prove beyond a

reasonable doubt at trial:

       First, that the defendant conducted a financial transaction, as charged in the Information,
       namely, the cash sale of a vehicle in an amount over $10,000, that affected interstate or
       foreign commerce in any way or degree;
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 4 of 19




       Second, that the transaction involved property represented by a law enforcement officer
       to be the proceeds ofsome form of unlawful activity, in this case, illegal drug trafficking;
       and


       Third, that the defendant conducted the financial transaction with the intent to avoid a
       transaction reporting requirement of federal law, in this case, to avoid the filing ofan IRS
       Form 8300 reporting a cash transaction by a nonfinancial trade or business in excess of
       $10,000, in violation of 31 U.S.C. § 5331(a).

       S2 Modem Federal Jury Instructions-Criminal 6.18.19561(2018).

       The Statute-Counts Four,Five and Six

       Title 31, United States Code, Sections 5324(b)(1) and (d)provide, in pertinent part:

§ 5324. Structuring transactions to evade reporting requirement prohibited

       (b)Domestic coin and currency transactions involving nonfinancial trades or
       businesses.~No person shall, for the purpose ofevading the report requirements of
       section 5331 or any regulation prescribed under such section—

              (1)cause or attempt to cause a nonfinancial trade or business to fail to file a report
              required under section 5331 or any regulation prescribed under such section;


       (d)Criminal penalty.—

              (1)In general.—Whoever violates this section shall be fined in accordance with
              title 18, United States Code, imprisoned for not more than 5 years, or both.

              (2) Enhanced penalty for aggravated cases.—Whoever violates this section
              while violating another law ofthe United States or as part of a pattem ofany
              illegal activity involving more than $100,000 in a 12-month period shall be fined
              twice the amount provided in subsection (b)(3)or(c)(3)(as the case may be)of
              section 3571 of title 18, United States Code, imprisoned for not more than 10
               years, or both.

       The Elements-Count Four


       The defendant understands that the offense in Count Four has the following elements,

each of which the United States would be required to prove beyond a reasonable doubt at trial:

       First, that the defendant was engaged in a transaction in currency in excess of$10,000

                                               -4-
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 5 of 19




       cash with a "nonfinancial trade or business," specifically, Mike's Affordable Auto, LLC;

        Second, that the "nonfinancial trade or business" involved was required to file a report, in
       this case, an IRS Form 8300;

       Third, that the defendant knew that the "nonfinancial trade or business" was required to
       file that report;

       Fourth, that the defendant caused the "nonfinancial trade or business" to fail to file the
       required report;

       Fifth, that the defendant did so for the purpose ofevading the reporting requirement; and

       Sixth, that the defendant knew that it was unlawful to cause the nonfinancial trade or
       business to fail to file the required report.

       The term "nonfinancial trade or business" as defined at 31 U.S.C. § 5312 means any trade

or business other than a financial institution that is subject to the reporting requirements of

section 31 U.S.C. § 5313 and regulations prescribed thereunder.

Title 31, United States Code, Sections 5324(b)&(d)(1) and 5313.

       The Elements-Counts Five and Six


       The defendant understands that the offenses in each ofCounts Five and Six have the

following elements, each of which the United States would be required to prove beyond a

reasonable doubt at trial:

       First, that the defendant was engaged in a transaction in currency in excess of$10,000
       cash with a "nonfinancial trade or business," specifically, Mike's Affordable Auto, LLC;

       Second, that the "nonfinancial trade or business" involved was required to file a report, in
       this case, an IRS Form 8300;

       Third, that the defendant knew that the "nonfinancial trade or business" was required to
       file that report;

       Fourth, that the defendant caused or attempted to cause the "nonfinancial trade or
       business" to fail to file the required report;


                                                -5-
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 6 of 19




       Fifth, that the defendant did so for the purpose ofevading the reporting requirement;

       Sixth, that the defendant knew that it was unlawful to cause the "nonfinancial trade or
       business" to fail to file the required report; and

       Seventh, that the defendant did so while violating another law ofthe United States,
       namely, money laundering, in violation of 18 U.S.C. § 1956(a)(3)(B).

       The term ''nonfinancial trade or business" means any trade or business other than a

financial institution that is subject to the reporting requirements ofsection 31 U.S.C. § 5313 and

regulations prescribed thereunder.

Title 31, United States Code, Sections 5324(b)&(d)(2) and 5313.

       3. Offense Conduct


       The defendant stipulates and agrees that if this case proceeded to trial, the government

would introduce evidence of the following facts, which would prove the elements ofeach ofthe

offenses beyond a reasonable doubt. At all times relevant to the charges here:

       The defendant, Michael A. Albert("ALBERT"), resided in New Hampshire and owned a

used automobile business known as Mike's Affordable Auto, LLC which operated in two

locations: Mike's Affordable Auto, 124 Manchester Street, Concord, New Hampshire; and

Mike's Affordable Auto 2,99 Dover Road, Chichester, New Hampshire. ALBERT was the

principal owner and operator of Mike's Affordable Auto, LLC, which was established on July

25, 2008, and was in good standing with the State of New Hampshire Secretary of State's Office.

       The defendant maintained an account for Mike's Affordable Auto, LLC at TD Bank ("the

operating account")and utilized TD Bank branch offices in New Hampshire. TD Bank is a

financial institution, as that term is defined at 18 U.S.C. § 20 and 31 U.S.C.§ 5312(a)(2).

       As a financial institution, TD Bank was required by law to report cash deposits in excess
           Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 7 of 19




ofS10,000 to the Internal Revenue Service(IRS). In a non-custodial conversation with an

undercover agent, ALBERT acknowledged that he knew banks were required to make such

reports.

        Additionally, all "nonfinancial trades or businesses" were required by federal law to file a

"Report of Cash Payments over $10,000 Received in a Trade or Business" to the IRS using IRS

Form 8300. Mike's Affordable Auto, LLC was a "nonfinancial trade or business" required to

file Forms 8300 for all cash payments it received in excess of$10,000. During a non-custodial

conversation with an undercover agent, ALBERT acknowledged that he knew Mike's Affordable

Auto, LLC was required to file Forms 8300.

        As to Count One(31 U.S.C. § 5324(a)(1)and (d)(1), structuring cash deposits to avoid

bank reporting requirements), business records of Mike's Affordable Auto, LLC and ofthe

business's account at TD Bank would show that between on or about May 20,2013, and March

25,2014, ALBERT made or caused multiple cash deposits to be made to the operating account

in a structured manner. That is, the deposits were made in certain dollar amounts, on certain

days, and at certain bank branches in a manner to cause TD Bank to not file Currency

Transaction Reports for cash deposits in excess of$10,000.'

        As to Counts Two and Three(18 U.S.C. § 1956(a)(3)(B), sting money laundering),

ALBERT was involved in several meetings with an undercover agent(UCA#1)who represented

that he was a drug dealer who wanted to pay cash for a vehicle and that he intended to have




' The parties disagree about the aggregate amount ofstructured deposits. The United States
asserts that the defendant structured more than $400,000. While the defendant admits guilt and
accepts responsibility for structuring deposits as alleged on Count One, he reserves the right to
argue at sentencing that that aggregate amount structured was less than $400,000.

                                               -7-
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 8 of 19




"hides" installed in any vehicle he purchased from ALBERT. During an initial meeting on

February 25,2015 UCA#1 made clear to ALBERT that he did not want people to know what he

was spending his money on and asked the defendant ifthe purchase price was over $10,000

whether the defendant had to file "one ofthose bank reports." ALBERT advised that he did not

have to file such a report and that UCA#1 could pay part ofthe sales price on one day and the

remainder on the next day.

            On May 26, 2015,in the District of New Hampshire, UCA#1 introduced UCA#2 to

ALBERT and UCA#2 told ALBERT that he made his money selling cocaine. ALBERT then

sold a 2007 BMW to UCA#2 for $17,800 and instructed UCA#2 to make two separate cash

payments for the purchase ofthe vehicle, each in an amount less than $10,000, and said to

UCA#2 "[n]o, so I'm not doing over ten grand. I don't have to do nothing." UCA#2 then did

make two cash payments, each under $10,000 totaling $17,800, and ALBERT thereafter did not

file an IRS Form 8300 in connection with the $17,800 cash sale ofsaid vehicle.

       Again,on August 4, 2015, ALBERT sold UCA#2 another vehicle, a 2007 Chevrolet

Tahoe automobile for $19,500 in cash. For that vehicle, ALBERT generated a bill ofsale that

reflected a sale price ofonly $9,500, not the actual cash purchase price of$19,500. ALBERT

thereafter did not file an IRS Form 8300 in connection with the $19,500 cash sale ofthe vehicle.

       As to Count Four,(31 U.S.C.§ 5324(b)(1)&(d)(1), failing to file IRS Form 8300), on

May 29,2014, ALBERT received a cash payment of$12,500 toward the purchase of vehicle, a

2008 Audi A8, and did not file an IRS Form 8300.

       As to Counts Five and Six (31 U.S.C. § 5324(b)(1)&(d)(2), failing to file IRS Forms

8300), while committing money laundering as charged in Counts Two and Three and described


                                              -8-
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 9 of 19




above, ALBERT received cash in an amounts in excess of$10,000 for each ofthe two vehicles

referenced above in Counts Two and Three above and did not file an IRS Form 8300 related to

either of those two cash transactions.

       4. Penalties. Special Assessment and Restitution.

       The defendant understands that the penalties for the offenses are:

               A.      As to:
               Count One,a maximum prison term of5 years(31 U.S.C. § 5324(a)(1)&(d)(1));
               Counts Two and Three, a maximum prison term of20 years(18 U.S.C. §
               1956(a)(3)(B));
               Count Four, a maximum prison sentence of5 years(31 U.S.C. § 5324(b)((1)&
              (d)(1));
              Counts Five and Six, a maximum prison term of 10 years(31 U.S.C. § 5324(b)(1)
              &(d)(2)).

               B.      As to:
               Count One, a maximum fine of$500,000(31 U.S.C. § 5324(d)(2)& 18 U.S.C. §
               357i((b)(3));
               Counts Two and Three, a maximum fine of$250,000(18 U.S.C. § 3571((b)(3));
               Count Four, a maximum fine of$250,000(31 U.S.C. § 5324(d)(1) and 18 U.S.C.
               §3571((b)(3));
               Counts Five and Six, a maximum fine of$500,000(31 U.S.C. § 5324(d)(2)& 18
               U.S.C. § 3571((b)(3));

               C.       A term of supervised release of not more than 3 years(18 U.S.C. §
               3583(b)(2)). The defendant understands that the defendant's failure to
               comply with any ofthe conditions ofsupervised release may result in
               revocation ofsupervised release, requiring the defendant to serve in prison
               all or part of the term ofsupervised release, with no credit for time already
               spent on supervised release; and

               D.     A mandatory special assessment of$600,$100 for each count of
               conviction, at or before the time ofsentencing(18 U.S.C. § 3013(a)(2)(A)).

       In addition to the other penalties provided by law, the Court may order him to pay

restitution to the victim(s)ofthe offense(18 U.S.C.§ 3663 or § 3663A).

       5. Sentencing and Annlication ofthe Sentencing Guidelines.



                                               -9
       Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 10 of 19




       The defendant understands that the Sentencing Reform Act of 1984 applies in this case

and that the Court is required to consider the United States Sentencing Guidelines as advisory

guidelines. The defendant further understands that he has no right to withdraw from this Plea

Agreement ifthe applicable advisory guideline range or his sentence is other than he anticipated.

       The defendant also understands that the United States and the United States Probation

Office shall:

       A.       Advise the Court ofany additional, relevant facts that are presently known
                or may subsequently come to their attention;

       B.       Respond to questions from the Court;

       C.       Correct any inaccuracies in the pre-sentence report;

       D.       Respond to any statements made by him or his counsel to a probation
                officer or to the Court.


       The defendant understands that the United States and the Probation Office may address

the Court with respect to an appropriate sentence to be imposed in this case.

       The defendant acknowledges that any estimate ofthe probable sentence or the probable

sentencing range under the advisory Sentencing Guidelines that he may have received from any

source is only a prediction and not a promise as to the actual sentencing range under the advisory

Sentencing Guidelines that the Court will adopt.

       6. Sentencing Stipulations and Agreements.


       Pursuant to Fed. R. Crim. 11(c)(1)(C), the United States and the defendant stipulate and

agree (a)that an appropriate term of imprisoiunent in this case is not more than 18 months and

(b)that no fine should be imposed.

       The parties intend the above stipulation to be "binding" under Fed. R. Crim. P.


                                               - 10-
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 11 of 19




11(c)(1)(C). By using the word binding, the parties mean that ifthe Court will not accept the

plea agreement under Fed. R. Crim. P. 11(c)(3)(A), the plea agreement is null and void and the

defendant will be allowed the opportunity to withdraw his guilty pleas.

       The parties are free to make recommendations with respect to the terms ofimprisonment,

fines, conditions of probation or supervised release, and any other penalties, requirements, and

conditions ofsentencing as each party may deem lawful and appropriate, unless such

recommendations are inconsistent with the terms of this Plea Agreement.

       7. Acceptance of Responsibilitv.

       The United States agrees that it will not oppose an appropriate reduction in the

defendant's adjusted offense level, under the advisory Sentencing Guidelines, based upon the

defendant's apparent prompt recognition and affirmative acceptance of personal responsibility

for the offense. The United States, however, may oppose any adjustment for acceptance of

responsibility ifthe defendant:

       A.      Fails to admit a complete factual basis for the plea at the time he is
               sentenced or at any other time;

       B.      Challenges the United States' offer of proof at any time after the plea is
               entered;

       C.      Denies involvement in the offense;

       D.      Gives conflicting statements about that involvement or is untruthful with
               the Court, the United States or the Probation Office;

       E.      Fails to give complete and accurate information about his financial status
               to the Probation Office;

       F.      Obstructs or attempts to obstructjustice, prior to sentencing;

       G.      Has engaged in conduct prior to signing this Plea Agreement which
               reasonably could be viewed as obstruction or an attempt to obstruct

                                               - 11 -
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 12 of 19




               justice, and has failed to fully disclose such conduct to the United States
               prior to signing this Plea Agreement;

        H.     Fails to appear in court as required;

        I.      After signing this Plea Agreement, engages in additional criminal conduct;
               or,


       J.       Attempts to withdraw his guilty plea.

       The defendant understands and agrees that he may not withdraw his guilty plea if, for any

of the reasons listed above, the United States does not recommend that he receive a reduction in

his sentence for acceptance of responsibility.

       The defendant also understands and agrees that the Court is not required to reduce the

offense level if it finds that he has not accepted responsibility.

        If the defendant's offense level is sixteen or greater, and he has assisted the United States

in the investigation or prosecution of his own misconduct by timely notifying the United States

of his intention to enter a plea of guilty, thereby permitting the United States to avoid preparing

for trial and permitting the United States and the Court to allocate their resources efficiently, the

United States will move,at or before sentencing, to decrease the defendant's base offense level

by an additional one level pursuant to U.S.S.G. § 3El.l(b).

       8. Waiver of Trial Rights and Consequences of Plea.

       The defendant understands that he has the right to be represented by an attorney at every

stage ofthe proceeding and, if necessary, one will be appointed to represent him. The defendant

also understands that he has the right:

        A.     To plead not guilty or to maintain that plea if it has already been made;

        B.     To be tried by a jury and, at that trial, to the assistance ofcounsel;


                                                 - 12-
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 13 of 19




        C.       To confront and cross-examine witnesses;

        D.       Not to be compelled to provide testimony that may incriminate him; and

        E.       To compulsory process for the attendance of witnesses to testify in his
                 defense.

        The defendant understands and agrees that by pleading guilty he waives and gives up the

foregoing rights and that upon the Court's acceptance ofthe his guilty plea, he will not be

entitled to a trial.

        The defendant understands that if he pleads guilty, the Court may ask him questions

about the offense, and if he answers those questions falsely under oath, on the record, and in the

presence ofcounsel, his answers will be used against him in a prosecution for peijury or making

false statements.


        9. Acknowledgment of Guilt: Voluntariness of Plea.

        The defendant understands and acknowledges that he:

        A.       Is entering into this Plea Agreement and is pleading guilty freely and voluntarily because
                 he is guilty;

        B.       Is entering into this Plea Agreement without reliance upon any promise or benefit ofany
                 kind except as set forth in this Plea Agreement or revealed to the Court;

        C.       Is entering into this Plea Agreement without threats, force, intimidation, or coercion;

        D.       Understands the nature ofthe offense to which he is pleading guilty,
                 including the penalties provided by law; and

        E.       Is completely satisfied with the representation and advice received from
                 his undersigned attorney.

         10. Scone of Agreement.


        The defendant acknowledges and understands that this Plea Agreement binds only the

undersigned parties and cannot bind any other non-party federal, state or local authority. The

                                                - 13-
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 14 of 19




defendant also acknowledges that no representations have been made to him about any civil or

administrative consequences that may result from his guilty plea. The defendant understands

such matters are solely within the discretion ofthe specific non-party government agency

involved. The defendant further acknowledges that this Plea Agreement has been reached

without regard to any civil tax matters that may be pending or which may arise involving the

defendant.


        11. Collateral Consequences.

       The defendant understands that as a consequence of his guilty plea he will be adjudicated

guilty and may thereby be deprived ofcertain federal benefits and certain rights, such as the right

to vote, to hold public office, to serve on a Jury, or to possess firearms.

       The defendant understands that, if he is not a citizen ofthe United States, his guilty plea

to the charged offense will likely result in him being subject to immigration proceedings and

removed from the United States by making him deportable, excludable, or inadmissible. The

defendant also understands that if he is a naturalized citizen, his guilty plea may result in ending

his naturalization, which would likely subject him to immigration proceedings and possible

removal from the United States. The defendant understands that the immigration consequences

ofthis plea will be imposed in a separate proceeding before the immigration authorities. The

defendant wants and agrees to plead guilty to the charged offense regardless ofany immigration

consequences of this plea, even if this plea will cause his removal from the United States. The

defendant understands that he is bound by his guilty plea regardless of any immigration

consequences ofthe plea. Accordingly, the defendant waives any and all challenges to his guilty

plea and to his sentence based on any immigration consequences, and agrees not to seek to


                                                - 14-
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 15 of 19




withdraw his guilty plea, or to file a direct appeal or any kind of collateral attack challenging his

guilty plea, conviction, or sentence, based on any immigration consequences of his guilty plea.

        12. Satisfaction of Federal Criminal Liability: Breach.

       The defendant's guilty plea, if accepted by the Court, will satisfy his federal criminal

liability in the District of New Hampshire arising from his participation in the conduct that forms

the basis ofthe information in this case. The defendant understands that if, before sentencing, he

violates any term or condition of this Plea Agreement,engages in any criminal activity, or fails

to appear for sentencing, the United States may consider such conduct to be a breach ofthe Plea

Agreement and may withdraw therefrom.

        13.   Waivers.


       A. Appeal.

       The defendant understands that he has the right to challenge his guilty plea and/or

sentence on direct appeal. By entering into this Plea Agreement the defendant knowingly and

voluntarily waives his right to challenge on direct appeal:

        1.     His guilty plea and any other aspect of his conviction, including, but not
               limited to, adverse rulings on pretrial suppression motion(s) or any other
               adverse disposition of pretrial motions or issues; or claims challenging the
               constitutionality ofthe statute ofconviction; and

       2.      The sentence imposed by the Court if it is consistent with, or lower than,
               the stipulated maximum sentence specified in Section 6 of this agreement.

       The defendant's waiver of his rights does not operate to waive an appeal based upon new

legal principles enunciated in Supreme Court or First Circuit case law after the date of this Plea

Agreement that have retroactive effect; or on the ground of ineffective assistance ofcounsel.

       B. Collateral Review



                                                 15
       Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 16 of 19




       The defendant understands that he may have the right to challenge his guilty plea and/or

sentence on collateral review, e.g., a motion pursuant to 28 U.S.C. §§ 2241 or 2255. By

entering into this Plea Agreement, the defendant knowingly and voluntarily waives his right to

collaterally challenge:

        1.     His guilty plea, except as provided below, and any other aspect of his
               conviction, including, but not limited to, adverse rulings on pretrial
               suppression motion(s) or any other adverse disposition of pretrial motions
               or issues, or claims challenging the constitutionality ofthe statute of
               conviction; and

       2.      The sentence imposed by the Court if it is consistent with, or lower than,
               the stipulated maximum sentence specified in Section 6 of this agreement.

       The defendant's waiver of his right to collateral review does not operate to waive a

collateral challenge to his guilty plea on the ground that it was involuntary or unknowing, or on

the ground of ineffective assistance ofcounsel. The defendant's waiver of his right to collateral

review also does not operate to waive a collateral challenge based on new legal principles

enunciated by in Supreme Court or First Circuit case law decided after the date of this Plea

Agreement that have retroactive effect.

       C. Freedom ofInformation and Privacy Acts

       The defendant hereby waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency ofthe United States any

records pertaining to the investigation or prosecution ofthe case(s) underlying this Plea

Agreement, including without limitation any records that may be sought under the Freedom of

Information Act,5 U.S.C. §552,or the Privacy Act of 1974,5 U.S.C. §522a.

       D. Appeal by the Government

       Nothing in this Plea Agreement shall operate to waive the rights or obligations ofthe

                                              - 16-
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 17 of 19




Government pursuant 18 U.S.C. § 3742(b)to pursue an appeal as authorized by law.

        14. Forfeiture of Assets


       The defendant agrees to withdraw any claim or objection regarding forfeiture of

$434,201 to the government in docket number 1:16-cv-258-JD ifthe Court accepts this binding

Plea Agreement, and will thereby forfeit to the United States his interest, if any, in any assets

subject to forfeiture, pursuant to 31 U.S.C. § 5317(c), Four Hundred Thirty Four Thousand Two

Hundred One Dollars($434,201.00) in U.S. Currency, more or less, seized from Michael Albert.

       The defendant agrees and consents to the forfeiture of its interest in this asset pursuant to

any criminal, civil and/or administrative forfeiture action brought to forfeit this property. The

defendant waives any further notification of forfeiture proceedings. None ofthe forfeitures set

forth in this section shall be deemed to satisfy or offset any fine, restitution, cost of

imprisonment, or other penalty imposed upon the defendant, nor shall the forfeitures be used to

offset the defendant's tax liability or any other debt owed by the defendant to the United States.

       The defendant agrees to waive all constitutional, statutory, and any other challenges in

any manner, including, without limitation, by direct appeal and/or habeas corpus,to any

forfeiture carried out in accordance with this Plea Agreement on any grounds.

       The defendant waives and releases any and all claims it may have to any property seized

by the United States, or any state or local law enforcement agency and turned over to the United

States, during the investigation and prosecution of this case, whether forfeited or not. The

defendant agrees to hold the United States, its agents, and employees, and any state or local law

enforcement agency participating in the investigation and prosecution of this case, harmless fh)m

any claims whatsoever in connection with the seizure and forfeiture, as well as the seizure,


                                                - 17-
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 18 of 19




detention and return ofany property in connection with the investigation and prosecution ofthis

case.



        The defendant acknowledges that the property to be forfeited in the parallel civil

proceeding and referenced in this section is subject to forfeiture as property involved in illegal

conduct.


        15. No Other Promises.

        The defendant acknowledges that no other promises, agreements, or conditions have been

entered into other than those set forth in this Plea Agreement or revealed to the Court, and none

will be entered into unless set forth in writing, signed by all parties, and submitted to the Court.

        16. Final Binding Agreement.


        None ofthe terms ofthis Plea Agreement shall be binding on the United States until this

Plea Agreement is signed by the defendant and the defendant's attorney and until it is signed by

the United States Attorney for the District of New Hampshire, or an Assistant United States

Attorney.

        17.   Agreement Provisions Not Severable.

        The United States and the defendant understand and agree that if any provision of this

Plea Agreement is deemed invalid or unenforceable, then the entire Plea Agreement is null and

void and no part of it may be enforced.

                                                          Scott W. Murray
                                                          United States Attorney


Date:               -A0^9
                                                          Arnold H. Huftalen
                                                          Assistant United States Attorney
                                                          Bar Association #1215


                                                 18-
        Case 1:19-cr-00157-PB Document 2 Filed 08/14/19 Page 19 of 19




                                                       53 Pleasant St., 4th Floor
                                                       Concord, NH 03301
                                                       (603)225-1552
                                                        amold.huftalen@usdoj.gov

       The defendant, Michael Albert, certifies that he has read this 19-page Plea Agreement
and that he fully understands and accepts its terms.


Date:
                                                     Michael Albert, Defendant

       I have read and explained this 19-page Plea Agreement to the defendant, and he has
advised me that he understands and accepts its terms.


Date:      "/3--
                                                     Attorney for Michael Albert




                                             - 19-
